DETAILED ACTION
	Claims 1 – 3 have been presented for examination.
	Claims 1 – 3 are rejected.
	The office action is in response to submission of the application on 23-AUG-2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-035520, filed on 02/27/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	The information disclosure statement (IDS) submitted on 05/11/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
Claim 1: “a creation means that creates a mold” 
Claim 2: “a generation means that generates information”

The specification in the instant application describe a CAD device in ¶ [0051 – 0052] by stating “a creation means (for example, the mold creation unit 33 of FIG. 3)” and “a generation means (for example, the cut-out order determination unit 34 in FIG. 3)”. The creation means is to provide a technique for forming a prescribed three-dimensional shape from a material member having a prescribed thickness. The generation means is to provide a technique for clipping a prescribed material member in efficient order of steps using a laser cutter or the like.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
This specification does not disclose the description of the corresponding identification of the claim function. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim limitation “1 – 2” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No association between the structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)       Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)       Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)       Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)       Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 

	Claims 1 – 3 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Claim 3 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because products that do not have a physical or tangible form, such as information (often referred to as “data per se”) or a computer program per se (often referred to as “software per se”) when claimed as a product without any structural recitations.

	Claim 1 (Statutory Category – Process)
	Step 2A – Prong 1: Judicial Exception Recited?
	Yes, the claim recites performing a mathematical calculation. Specifically, the limitations:
	a creation means that creates a mold for a component having a fitting part for fitting with another, adjacent component on the basis of a developed view or an isolated plan view of the prescribed three-dimensional shape
	Creating a mold for component having a fitting part for fitting with another is found in ¶ [0022] of the specification. “The mold creation unit 33 creates a mold having a fitting part for fitting with an adjacent face, as a mold of each of a plurality of components constituting the three-dimensional shape, on the basis of the developed view or the isolated plan view created by the face configuration analyzing unit 32.” The mold for component having a fitting part is the mathematical calculation.
mathematical concept.

	Step 2A – Prong 2: Integrated into a Practical Application?
	The claim recites the elements of “a CAD device that creates a mold for cutting out at least one component for forming a prescribed three-dimensional shape from a material member.”
	The claim does not specify how the characteristics of “a CAD device that creates a mold for cutting out at least one component for forming a prescribed three-dimensional shape from a material member” are being applied. MPEP § 2106.05(f) Mere Instructions to Apply an Exception have found that amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or generic components that do not utilize practical application.
	The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
	The claim is direct to an abstract idea.

	Step 2B: Claim provides an Inventive Concept?
	As discussed with respects to Step 2A, the judicial exception is not integrated into a practical application. The additional elements in the claim amounts to no more than the generic components that are used in a judicial exception to particular technological environment.

	The claim is ineligible.
	
Claim 2 (Statutory Category – Process)
	Step 2A – Prong 1: Judicial Exception Recited?
	Yes, the dependent claims adds further to the mathematical calculation of claim 1. Specifically, the limitations:

	a generation means that generates information indicating cut-out order to the component or to each of a plurality of isolated elements in the component
	Generating information indicating cut-out order to the component is found in ¶ [0023] of the specification. “The cut-out order determination unit 34 determines order of cutting out the member by the laser cutter device 2 or the user (hereinafter, referred to as “cut-out order”) with respect to the mold or each of a plurality of isolated elements included in the mold.” The information indicating cut-out order to the component is the mathematical calculation.
	Thus, the claim recites a mathematical concept.

	Step 2A – Prong 2: Integrated into a Practical Application?
	No additional elements are recited.
	The claim is directed to an abstract idea.

	Step 2B: Claim provides an Inventive Concept?
	As discussed with respects to Step 2A, no additional element are provided. The same analysis applies here in 2B, no additional elements are provided and therefore no judicial exception is integrated into a practical application at Step 2A or provides an inventive concept in Step 2B.
	The claim is ineligible.
Claim 3 (Statutory Category – Process)
	Step 2A – Prong 1: Judicial Exception Recited?
	Yes, the claim recites performing a mathematical calculation. Specifically, the limitations:
a creation step that creates a mold for a component having a fitting part for fitting with another, adjacent component on the basis of a developed view or an isolated plan view of the prescribed three-dimensional shape
	Creating a mold for component having a fitting part for fitting with another is found in ¶ [0022] of the specification. “The mold creation unit 33 creates a mold having a fitting part for fitting with an adjacent face, as a mold of each of a plurality of components constituting the three-dimensional shape, on the basis of the developed view or the isolated plan view created by the face configuration analyzing unit 32.” The mold for component having a fitting part is the mathematical calculation.
	Thus, the claim recites a mathematical concept.

	Step 2A – Prong 2: Integrated into a Practical Application?
	The claim recites the elements of “a non-transitory computer readable medium storing a program that causes a computer that controls a CAD device that creates a mold for cutting out at least one component for forming a prescribed three-dimensional shape from a material member to execute a control process.”
	The claim does not specify how the characteristics of “a non-transitory computer readable medium storing a program that causes a computer that controls a CAD device that creates a mold for cutting out at least one component for forming a prescribed three-dimensional shape from a material member to execute a control process” are being applied. MPEP § 2106.05(f) Mere Instructions to Apply an Exception have found that amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or generic components that do not utilize practical application.
	The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
	The claim is direct to an abstract idea.

	Step 2B: Claim provides an Inventive Concept?
	As discussed with respects to Step 2A, the judicial exception is not integrated into a practical application. The additional elements in the claim amounts to no more than the generic components that are used in a judicial exception to particular technological environment.

	The claim is ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1 – 3 are rejected under 35 U.S.C. § 102(a)(2) as being unpatentable over
	Shah et al., United States Publication 2016/0332369 A1 (hereinafter ‘Shah’).

Referring to Claim 1: 
Shah teaches “A CAD device that creates a mold for cutting out at least one component for forming a prescribed three-dimensional shape from a material member, the CAD device comprising:” (¶ [0003] “Additive and subtractive manufacturing technologies enable computer designs, such as CAD files, to be made into three-dimensional (“3D”) objects. 3D printing, also known as additive manufacturing, typically comprises depositing, curing, fusing, or otherwise forming a material into sequential cross-sectional layers of the 3D object.”) 
Shah teaches “a creation means that creates a mold for a component having a fitting part for fitting with another, adjacent component on the basis of a developed view or an isolated plan view of the prescribed three-dimensional shape” (¶ [0085] “The Creating Step (135) includes creating a layered object (405) by dispensing, cutting and applying additional portions (806) of continuous ribbon (1210) from one or more feeder cassettes in the plurality of feeder cassettes (1405) where each of the additional portions (806) has a butt joint (520) with a previously dispensed portion or is added atop the previously dispensed portion in accordance with the digital specification programmed on the computer numerical control machine (905).”) 

Referring to Claim 2: The CAD device according to claim 1, further comprising: 
Shah teaches “a generation means that generates information indicating cut-out order to the component or to each of a plurality of isolated elements in the component” (¶ [0084 and 0085] “Preferably, dispensing is accomplished by rotating and laying each length of ribbon in a position that builds to the final shape of the layered object, so as to minimize later shaping or cutting off of excess ribbon… The Cutting Step (130) includes cutting the first portion (805) to a length (810) and having an end profile (815) as directed by digital specification programmed on the computer numerical control machine (905)… Further manipulation of portions or strips of continuous ribbon (1210) may take place and be enabled by manipulation modules attached to the computer numerical control machine (905). These may include additional cutting to shape and cutting to size using any manner of blades, knives, lasers, and milling cutters.”) 

Referring to Claim 3: 
Shah teaches “A non-transitory computer readable medium storing a program that causes a computer that controls a CAD device that creates a mold for cutting out at least one component for forming a prescribed three-dimensional shape from a material member to execute a control process, the control process comprising:” (¶ [0009] “The device for the practice of the method includes a computer numerical control machine operating by a programmed digital specification to position the strips of ribbon fed from the feeder cassettes loaded in an engagement dock. A motor-driven ribbon application head dispenses, cuts with a blade, and applies the strips as directed by the digital specification.”)
Shah teaches “a creation step that creates a mold for a component having a fitting part for fitting with another, adjacent component on the basis of a developed view or an isolated plan view of the prescribed three-dimensional shape” (¶ [0085] “The Creating Step (135) includes creating a layered object (405) by dispensing, cutting and applying additional portions (806) of continuous ribbon (1210) from one or more feeder cassettes in the plurality of feeder cassettes (1405) where each of the additional portions (806) has a butt joint (520) with a previously dispensed portion or is added atop the previously dispensed portion in accordance with the digital specification programmed on the computer numerical control machine (905).”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMA J MALIK whose telephone number is (571)272-7450.  The examiner can normally be reached on M-F 9:00AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASMA J MALIK/Examiner, Art Unit 2127                                                                                                                                                                                                        
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127